Case 1:19-cv-01540-TNM Document 13-5 Filed 10/01/19 Page 1 of 2




               Exhibit E
                       Case 1:19-cv-01540-TNM Document 13-5 Filed 10/01/19 Page 2 of 2




From:                                           Sara Clark
Sent:                                           Friday, August 23, 2019 3:43 PM
To:                                             cbnwaneri@gmail.com
Cc:                                             Richard Smith; Valerie Ramos; D'Andrea Green
Subject:                                        Nwaneri v. Quinn Emanuel (No. 19-cv-01540) (D.D.C.)


Ms. Nwaneri,

We are in receipt of the Complaint filed in the above-referenced matter.

Pursuant to Local Rule LCvR 16.3, Federal Rule of Civil Procedure 16 and Federal Rule of Civil Procedure 26(f), we are
contacting you to schedule the mandatory conference between the parties in connection with the preparation of the
required joint scheduling report (see LCvR 16.3(d)).

Please advise on your availability for a telephonic conference on Wednesday, August 28, 2019 at 11:00 am EST. If that
does not work for you, please propose an alternate date and time during the week of August 26th, 2019.

Kind Regards,
Sara

Sara Clark
Associate,
Quinn Emanuel Urquhart & Sullivan, LLP

711 Louisiana Street, Suite 500
Houston, TX 77002
713-221-7010 Direct
713-221-7000 Main Office Number
713-221-7100 FAX
saraclark@quinnemanuel.com
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above. This message
may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this message is not the intended
recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any
review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please notify us immediately
by e-mail, and delete the original message.




                                                                                  1
